Citation Nr: 0920280	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
medial meniscectomy with traumatic arthritis of the right 
knee, currently rated 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
medial meniscectomy with traumatic arthritis of the left 
knee, currently rated 20 percent disabling for moderate 
instability with a separate evaluation of 10 percent for 
limited motion due to pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973 
and from September 1973 to November 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2006, a statement of the case 
was issued in June 2006, and a substantive appeal was 
received in August 2006.  The Veteran testified at a hearing 
before the Board in April 2009.  


FINDINGS OF FACT

1.  Flexion of the bilateral knees is not limited to 30 
degrees.  

2.  There is no evidence of severe recurrent subluxation or 
lateral instability of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for residuals of medial meniscectomy 
of the right knee, with traumatic arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2008).

2.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for residuals of medial meniscectomy 
of the left knee, with painful motion, have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2008).

3.  The criteria for the entitlement to a disability rating 
in excess of 20 percent for instability with residuals of 
medial meniscectomy of the left knee, with traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008) Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The notification obligation in this case 
was accomplished by way of letters from the RO to the Veteran 
dated in May 2005 and September 2005.  In June 2008, the 
Veteran was also provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

At this point the Board notes that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  In June 2008, the Veteran was provided with 
the notice required by Vazquez-Flores, and his claim was 
readjudicated in an August 2008 supplemental statement of the 
case, thereby curing any error in the timing of the notice.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
medical records.  The evidence of record also contains 
multiple reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued (nor does the 
evidence show) any notice deficiency, or that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

With regard to residuals of medial meniscectomy of the left 
knee with traumatic arthritis, the Veteran is currently 
assigned a 20 percent disability rating from November 17, 
1992 under Diagnostic Code 5010-5257 for instability, as well 
as a 10 percent disability rating from October 27, 2006 under 
Diagnostic Code 5010-5260 for painful motion.  With regard to 
residuals of medial meniscectomy of the right knee with 
traumatic arthritis, the Veteran is assigned a 10 percent 
disability rating from March 13, 1985 under Diagnostic Code 
5010-5260.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note 1 to Diagnostic Code 5003 
dictates that the 20 percent and the 10 percent ratings based 
on x-ray findings, above, will not be combined with ratings 
based on limitation of motion.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for ratings based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

The Veteran underwent a VA examination in October 2005.  He 
reported progressive knee discomfort over the years.  He 
complained of a constant dull ache of both knees with 
increased pain with prolonged standing, walking, climbing and 
descending stairs and with prolonged positioning of the 
knees.  He reported occasional swelling of both knees, as 
well as instability and locking of both knees.  He denied any 
episodes of dislocation or recurrent subluxation.  He denied 
any significant adverse effects on normal occupation or 
recreational activities.  

Upon physical examination, there was evidence of pain on 
flexion of the left knee to 120 degrees and pain on flexion 
of the right knee to 130 degrees.  There was no evidence of 
additional pain, fatigue, weakness, lack of endurance, or 
loss of coordination with repetitive movement.  Gait posture 
and balance were normal.  There was no evidence of 
callosities, breakdown, or unusual shoe wear pattern.  The 
knees were essentially symmetrical on observation with 
exception of well healed surgical scars of both knees.  There 
was no evidence of swelling or inflammation.  There was no 
pain or effusion on palpation of the knee joints.  There was 
no evidence of instability, locking, or loss of function.  
Knee joints were stable anterior, posterior, and laterally.  
McMurray test and Lachman's test were negative.  The examiner 
diagnosed degenerative joint disease and status post 
meniscectomy of both knees.  

The Veteran underwent another VA examination in October 2006.  
He reported stiffness and swelling intermittently.  He stated 
that there was instability, which resulted in falls about 7 
to 8 times in the previous year.  He reported that flare-ups 
occurred when he stumbled while walking on uneven surfaces 
and inclines.  He stated that he caught himself several 
times, although he also had some falls.  He denied missing 
any time at work due to knee disabilities.  

Upon physical examination, the bilateral knees showed mild 
diffuse soft tissue swelling, with crepitus in the left knee.  
Lachman and McMurray were negative.  The left knee also had 
moderate mediolateral instability and the bilateral range of 
motion was zero degrees extension, 100 degrees flexion with 
pain, and no additional limitations with repetitive use or 
change in range of motion.  Guarding was present and 
weightbearing was slightly antalgic due to the left knee.  
The examiner diagnosed traumatic arthritis with status post 
bilateral medial meniscectomy.  

At the hearing on appeal in April 2009, the Veteran testified 
that his knee gives out and buckles backwards.  He also 
testified that he has some muscle atrophy.  

In rating the service-connected knee disabilities, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5258, 5259, 
5260, 5261 and 5262.  In Butts v. Brown, 5 Vet. App. 532 
(1993), the Court held that the selection of the proper 
diagnostic code is not a question of law subject to the de 
novo standard of review.  Accordingly, the Court held in 
Butts that as VA and the Board possess specialized expertise 
in determining the application of a particular diagnostic 
code to a particular condition, their determination is due 
greater deference.  Indeed, the Court has also held that, 
although the reason for the change must be explained, the VA 
and the Board may change the diagnostic codes under which a 
disability or disabilities are evaluated.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the Veteran has reported pain 
in the knees over the years.  The Board finds, however, that 
the present ratings take into consideration the Veteran's 
complaints of knee pain, thus, the Board finds that 38 C.F.R. 
§ 4.40, 4.45 and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.

The Board has also determined that there is no other 
diagnostic code which could provide higher ratings for the 
Veteran's knee disabilities.  See Schafrath, 1 Vet. App. at 
592-593.

Diagnostic Code 5256 provides for increased ratings, however, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the knees.  

With regard to the right knee, there is no persuasive 
evidence of recurrent subluxation or lateral instability to 
warrant a rating under Code 5257.  

With regard to the left knee, there is evidence of moderate 
lateral instability from October 27, 2006.  For example, the 
October 2006 VA examiner noted moderate mediolateral 
instability of the left knee.  However, there is no 
persuasive evidence at any time period of severe recurrent 
subluxation or lateral instability of the left knee to 
warrant a 30 percent disability rating.  

The evidence clearly shows impairment due to the bilateral 
knee disabilities.  To warrant a rating in excess of 10 
percent for limitation of flexion, the evidence would have to 
show limitation of flexion to 30 degrees.  This is not shown 
by the evidence, and the Board may not disregard the 
regulatory rating criteria by which it is bound.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of medial 
meniscectomy, with traumatic arthritis, of the right knee is 
not warranted.  

An evaluation in excess of 20 percent for moderate 
instability and 10 percent for limited motion due to pain for 
residuals of medial meniscectomy, with traumatic arthritis, 
of the left knee is not warranted.  

The appeal is denied as all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


